The present bill of exceptions assigns error on the judgment of Judge Eschol Graham, of the superior court of Telfair County, revoking the probation sentence of Willis Brown, which previously had *Page 304 
been imposed upon him. The assignment of error was based solely on the ground that the judgment was contrary to law and the evidence. Upon the hearing, the accused and his counsel were present, evidence was introduced by both parties, and the defendant made a statement to the court. In our opinion, the evidence authorized the judgment complained of. "Where, after due examination, the court revokes its leave to the probationer to serve the remainder of his sentence outside the confines of the chain-gang, jail, or other place of detention, this court will not interfere unless a manifest abuse of discretion on the part of the lower court appears." Olsen v.  State, 21 Ga. App. 795 (95 S.E. 269).
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
          DECIDED MAY 23, 1944. REHEARING DENIED JUNE 21, 1944.